FILED
                             NOT FOR PUBLICATION                            FEB 26 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 MARIA ISABEL MAGALLON-                           No. 06-73074
 CARDENAS, aka:Mary Magallon,
                                                  Agency No. A070-707-441
               Petitioner,

   v.                                             MEMORANDUM *

 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Maria Isabel Magallon-Cardenas, a native and citizen of Mexico, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order denying her

motion to reopen proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

AP/Research
We review for abuse of discretion the denial of a motion to reopen. Mohammed v.

Gonzales, 400 F.3d 785, 791 (9th Cir. 2005). We deny in part and dismiss in part

the petition for review.

         The BIA did not abuse its discretion in denying Magallon-Cardenas’ motion

to reopen as untimely where it was filed more than two years after the BIA’s April

23, 2003, order. See 8 C.F.R. § 1003.2(c)(2).

         We lack jurisdiction to address Magallon-Cardenas’ contention that

intervening case law, Altamirano v. Gonzales, 427 F.3d 586 (9th Cir. 2005),

effected a fundamental change in the law warranting an exercise of the BIA’s sua

sponte authority to reopen. See Ekimian v. INS, 303 F.3d 1153, 1159 (9th Cir.

2002) (this court lacks jurisdiction to review the BIA’s decision not to invoke its

sua sponte authority to reopen proceedings); see also Matter of G-D-, 22 I. & N.

Dec. 1132, 1134-35 (BIA 1999).

         To the extent Magallon-Cardenas challenges the BIA’s April 23, 2003,

order, we lack jurisdiction because this petition for review is not timely as to that

order. See 8 U.S.C. § 1252(b)(1); Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.

2003).         PETITION FOR REVIEW DENIED in part; DISMISSED in

part.




AP/Research                                2                                     06-73074
AP/Research   3   06-73074